Citation Nr: 0826580	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-18 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel






INTRODUCTION

The veteran served on active military duty from January 1964 
to October 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

Post traumatic stress disorder is manifested by occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to such symptoms as chronic sleep 
impairment, nightmares, intrusive thoughts, and an 
exaggerated startle response to noise.  The evidence also 
shows the veteran was able to establish and maintain work and 
social relationships, understood complex commands, and had 
normal affect and speech, good memory, thinking, and 
judgment, good self-care, no panic attacks, and no homicidal 
or suicidal ideations, hallucinations, or delusions.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for post traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
initial evaluation in excess of 30 percent for post traumatic 
stress disorder (PTSD), VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication of the veteran's 
claim, a June 2005 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although notice was not provided to the veteran prior to the 
initial adjudication of his claim that a disability rating 
and an effective date would be assigned should service 
connection be granted, the Board finds that there has been no 
prejudice to the veteran.  "In cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated - it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  The June 2005 
letter also essentially requested that the veteran provide 
any evidence in his possession that pertained to the claim.  
38 C.F.R. § 3.159(b)(1).  Further, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).

The veteran's service medical records, VA medical treatment 
records, and VA examination reports have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that other additional evidence relevant to the 
issues decided herein is available and not part of the claims 
file, to include private medical records.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this rule does not apply here because the current 
appeal is based on the assignment of an initial rating for a 
disability following an initial award of service connection 
for this disability.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Instead, evidence contemporaneous with the claim 
and the initial rating decision are most probative of the 
degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous."  Fenderson, 12 
Vet. App. at 126.  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time.  Fenderson, 12 Vet. 
App. at 126.

By an October 2005 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective May 
18, 2005.  In December 2005, the veteran filed a notice of 
disagreement regarding the evaluation.  In April 2006, the RO 
issued a statement of the case (SOC) and a rating decision 
increasing the PTSD evaluation to 30 percent, effective May 
18, 2005.  In August 2006, the veteran filed a substantive 
appeal.  In a January 2007 supplemental SOC, the 30 percent 
evaluation was continued.  

In a February 2005 VA medical record, the examiner noted that 
the veteran's PTSD screening was negative as he answered yes 
to only one out of four questions that indicated possible 
PTSD (regarding whether he had been constantly on guard, 
watchful, or easily startled in the last month).

In June 2005 statements, the veteran stated that the memory 
of the fire on the USS FORRESTAL in Tonkin Gulf was fresh in 
his mind.  He stated that he often wondered why he lived 
through the fire.  After service discharge, he was aware of 
loud noises, but in the prior five years, any small or loud 
noise made him jump and draw his arms back, "ready to 
strike."  He jumped or fell from several stands at work when 
unexpected noises occurred and even "little" noises "set 
him off."  In an April 2006 statement, the veteran reported 
that he dreamt of being on the flight deck of the USS 
FORRESTAL with bombs "going off in full color."  

In a September 2005 VA examination for PTSD, the veteran 
reported problems getting along with people.  However, he 
also reported that he worked in aircraft maintenance for 30 
years and described his relationships with coworkers and 
supervisors as "good."  He reported that he was divorced 
with no significant other, but that he had a "pretty good" 
relationship with his seven children.  He described the 
relationship with his three older sisters as "very close."  
He reported that he had trouble sleeping for 38 years and 
experienced nightmares.  He experienced persistent, recurrent 
recollections of the events on the USS FORRESTAL.  He avoided 
stimuli, thoughts, feelings, and conversations associated 
with the trauma.  He avoided war movies and fireworks.  The 
veteran reported that he had difficulty falling or staying 
asleep and had a persistent, exaggerated startle response 
which he described as a "nervous" feeling.  

The examiner noted that the veteran's orientation was within 
normal limits.  His behavior, appearance, hygiene, affect, 
and mood were normal.  Communication and speech were within 
normal limits.  There were no panic attacks, obsessional 
rituals, delusion history, delusion, hallucination history, 
or hallucination.  Thought processes were appropriate.  
Judgment was not impaired.  Abstract thinking was normal.  
Memory was within normal limits.  Suicidal and homicidal 
ideations were absent.  The diagnosis was PTSD and the Global 
Assessment of Functioning (GAF) score was 45, which 
contemplates serious symptoms, (for example, suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairments in social, occupational, or school 
functioning, (for example, having no friends, being unable to 
keep a job).  The examiner stated that the veteran was 
mentally capable of managing benefit payments in his own best 
interest and did not have difficulty performing activities of 
daily living.  The veteran was able to establish and maintain 
effective work and social relationships.  He had no 
difficulty understanding commands.  He appeared to pose no 
threat of persistent danger or injury to himself or others.

In a December 2006 VA examination for PTSD, the examiner 
noted that the veteran reported roughly the same 
symptomatology as reported in the September 2005 VA 
examination.  The veteran reported that he slept about three 
and a half hours each night and that a couple of months prior 
to the examination, he had a vivid nightmare in which he re-
experienced the events of the USS FORRESTAL.  The veteran 
reported that he tried not to think about what happened on 
the USS FORRESTAL, but sometimes was unsuccessful.  The 
veteran reported that noises caused him to jump and be 
startled.  When noises happened at work, he had the same 
response.  Most of the time, he was able to go back to work, 
but sometimes he had to walk around outside for a while to 
regain his composure.  He reported that even fairly common 
"mild" sounds sometimes bothered him and made his work more 
difficult to accomplish.  The veteran reported that he 
avoided speaking about his experiences on the USS FORRESTAL 
and that when he talked about it, he became sad and tearful.  
He reported great difficulty with watching explosions on 
television or in movies and tried to avoid these.  He stated 
that he remained comfortable in a crowd and was not 
especially hypervigilant.  He stated that he had a mild 
amount of depression, but that it was not a big problem and 
he "gets over it."  

The veteran was married and divorced one time and reported 
little contact with the six children from that marriage.  He 
reported a good relationship with his three sisters and that 
he socialized and played cards with them.  He reported that 
he socialized with other friends.  He was able to clean, 
cook, and do wood working around the house.  He also did wood 
working with one of his sisters.  He reported that he has 
been an aircraft mechanic for 40 years and that he held one 
of his jobs for 16 years.  He enjoyed his work and reported 
that he "gets along well" with other people at work.

The examiner noted that the veteran was casually and 
appropriately dressed.  He was oriented times four.  His mood 
was within normal limits, but he became sad when discussing 
the USS FORRESTAL.  He had fair short-term memory function.  
There was no evidence of thought disorder, hallucinations, or 
delusions.  The veteran stated that his appetite was good.  
The examiner noted that he had good eye contact throughout 
the session and did not have any suicidal or homicidal 
ideation or intent.  The veteran reported that he drinks a 
total of four to five drinks in a typical week, but no more 
than one or two drinks at a time.  Verbal analysis and verbal 
abstracting skills were noted as good.  The examiner stated 
that overall there was no impairment of thought process or 
communication noted in the examination that would have an 
impact on the veteran's social function or work capacity.  
The veteran was able to maintain basic activities of daily 
living, such as personal hygiene, dressing, feeding himself, 
and managing his money.  The GAF score was 60, which 
contemplates moderate symptoms, (for example, flat affect and 
circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning, (for example, few friends, and conflicts with 
peers or co-workers).  The examiner opined that the veteran's 
PTSD remained essentially unchanged in relation to the 
September 2005 VA examination.

The veteran's current 30 percent evaluation contemplates PTSD 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation, due to such symptoms as: 
depressed mood, anxiety, suspiciousness, weekly or less often 
panic attacks, chronic sleep impairment, and mild memory 
loss, such as forgetting names, directions, recent events.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence of record does not support an evaluation in 
excess of 30 percent for the veteran's PTSD.  The level of 
occupational and social impairment due to a psychiatric 
disorder is the primary consideration in determining the 
severity of a psychiatric disorder for VA purposes and not 
all the symptoms listed in the rating criteria must be 
present in order for a rating to be warranted.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) (finding that the 
psychiatric symptoms listed in the rating criteria are not 
exclusive, but are examples of typical symptoms for the 
listed percentage ratings.

First the veteran's GAF scores must be assessed.  The GAF is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quotation omitted).  A GAF score is highly 
probative, as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF 
score of 45 was found on VA examination in September 2005.  A 
GAF score of 45 contemplates serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
However, upon VA examination in December 2006, the GAF score 
was 60, which contemplates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
Although GAF scores are important in evaluating mental 
disorders, the Board must also consider all the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  See Carpenter, 8 Vet. App. at 242.  The 
Board finds that the evidence of record does not support an 
initial evaluation in excess of 30 percent.

An initial evaluation in excess of 30 percent for PTSD is not 
warranted because although the evidence shows the veteran's 
PTSD was exhibited by an exaggerated startle response to 
noise, nightmares, sleep disturbance, recurrent recollection 
of the traumatic event, avoidance of stimuli, and the need to 
occasionally take a break at work to regain composure after 
being startled by a noise, the evidence did not show 
flattened affect, disturbed speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
memory or judgment impairment, impaired thinking, disturbed 
motivation or mood, or difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (noting that a 50 
percent evaluation is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships).  
Moreover, the evidence of record shows no suicidal ideation, 
severe obsessional rituals, or frequent shoplifting.  Severe 
impairment in social or occupational functioning have not 
been shown as demonstrated by his occupational and social 
relationships, as evidenced by the veteran's report of a 
"very close" relationship with his three sisters, a "good" 
relationship with his coworkers and supervisors, and a "very 
good" relationship with his seven children.  He also 
reported that he had been an aircraft mechanic for 40 years, 
and that he had held a job for 16 years.  In 2006, the 
veteran stated that he got along well with the people at his 
work.  The veteran was able to maintain basic activities of 
daily living, such as personal hygiene, dressing, feeding 
himself, and managing his money.  The evidence of record 
shows the veteran's PTSD symptomatology is adequately 
reflected in the current 30 percent evaluation.

Consideration has been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2007).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  In this regard, the 
schedular evaluations in this case are not inadequate.  A 
rating in excess of 30 percent is provided for certain 
manifestations of PTSD, but the evidence reflects that those 
manifestations are not present.  Moreover, there is no 
evidence of an exceptional disability picture.  The veteran 
has not required frequent periods of hospitalization due to 
PTSD.  Additionally, marked interference of employment has 
not been shown due to PTSD.  In the absence of any additional 
factors, the RO's failure to consider referral of this issue 
for consideration of an extraschedular rating or failure to 
document its consideration did not prejudice the veteran.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


